Citation Nr: 0209151	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a increased initial rating for the service-
connected residuals of a compression fractures of the C5 and 
C6 vertebrae rated as 20 percent prior to January 18, 2001, 
and currently rated as 30 percent disabling.  

(The issue of entitlement to service connection for 
peripheral neuropathy will be
   the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1947 to February 1950 and from September 1950 to September 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for the residuals of stress fractures at 
C5 C6 and assigned a 20 percent disability rating, effective 
in January 1998.  That rating decision also denied service 
connection for peripheral neuropathy of the left arm.  

In a written statement dated February 2001 the veteran 
asserted that during the January 2001 VA neurology 
examination "nerve damage was created to my face, neck and 
shoulder area and it has not gone away.  The Board views this 
as an informal claim for benefits pursuant to 38 U.S.C. 
§ 1151.  This issue has not been adjudicated by the RO and is 
not properly before the Board at this time.  The issue of 
entitlement to benefits pursuant to 38 U.S.C. § 1151 is 
referred to the RO for action deemed appropriate.  

The Board is undertaking additional development on the issue 
involving service connection for peripheral neuropathy 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  On January 15, 2001, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that, in effect, requested withdrawal of the appeal 
for an increased rating.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a Substantive 
Appeal have been met with respect to the issue of entitlement 
to a increased initial rating for the service-connected 
residuals of a compression fractures of the C5 and C6 
vertebrae rated as 20 percent prior to January 18, 2001, and 
currently rated as 30 percent disabling.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In January 2001, a VA examination of the veteran was 
conducted.  As a result of the medical evidence obtained the 
RO granted an increased rating of 30 percent for the 
veteran's service-connected cervical spine disability in a 
December 2001 rating decision.  The RO sent the veteran a 
Supplemental Statement of the Case under a cover letter dated 
January 2, 2002.  This SSOC informed the veteran of the 
increase from 20 percent to 30 percent for his service-
connected neck disability.  The SSOC also informed the 
veteran that service connection for peripheral neuropathy was 
still denied.  

The RO also sent the veteran a letter dated January 8, 2002.  
This letter again informed the veteran that his disability 
rating had been increased from 20 percent to 30 percent.  
This letter specifically indicated that VA forms 21-4138 and 
21-686c were included as enclosures.  On January 15, 2002, 
the RO received a VA Form 21-4138, Statement in Support of 
Claim from the veteran.  The veteran wrote that "upon 
receipt of documents enclosed with this form - I at this time 
agree with the findings."  Attached to this statement was a 
VA Form 21-686c Declaration of Status of Dependents.  These 
forms must have been included with the January 8th RO letter 
that informed the veteran of his increased rating.  

In a written brief dated in July 2002, the veteran's 
representative, without referencing the veteran's statement 
on the VA Form 21-4138, stated that there "is no evidence of 
record that the veteran has withdrawn his appeal or is 
otherwise satisfied with the current evaluation."  The Board 
strongly disagrees.  The statement from the veteran received 
from the veteran on January 15, 2002 clearly shows that the 
veteran is satisfied with the 30 percent rating for his 
service-connected cervical spine disability.  As such, the 
Board finds that the appellant has withdrawn this appeal with 
respect to the issue involving rating his service-connected 
cervical spine disability.  Therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.








	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to a increased initial rating for 
residuals of a compression fractures of the C5 and C6 
vertebrae, is dismissed.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

